Case: 18-15249     Date Filed: 03/16/2020   Page: 1 of 14



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-15249
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket Nos. 4:18-cr-00001-MW-CAS-1,
                          4:03-cr-00069-MW-CAS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARCUS NEAL MANNING,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (March 16, 2020)

Before NEWSOM, LAGOA, and HULL, Circuit Judges.

PER CURIAM:

      In 2018, a jury found Marcus Manning guilty of possessing with intent to

distribute 500 grams or more of cocaine in violation of 21 U.S.C. § 841(a)(1) and
                  Case: 18-15249   Date Filed: 03/16/2020   Page: 2 of 14



(b)(1)(B)(ii). When Manning was arrested for this offense, he was on supervised

release for different federal drug convictions from 2004. Because of his prior

criminal history, Manning faced a mandatory minimum sentence of 120 months.

The district court ultimately sentenced Manning to 120 months’ imprisonment for

his present offense, to be served consecutively with a 30-month sentence that the

court had previously imposed after Manning violated his supervised release.

Manning argues on appeal (1) that the district court abused its discretion in

admitting his past convictions into evidence, (2) that improper remarks made by

the prosecutor denied him a fair trial, and (3) that the district court plainly erred in

failing to explicitly state that it considered the 18 U.S.C. § 3553(a) factors when it

decided that his sentences would run consecutively.

       We consider each of Manning’s arguments in turn and ultimately affirm the

district court.

                                            I

       We first address Manning’s argument that the district court abused its

discretion in admitting into evidence his 2004 convictions for distributing cocaine

base and possession with intent to distribute more than 50 grams of cocaine base.

                                           A

       We review the district court’s admission of Manning’s past convictions

under Federal Rule of Evidence 404(b) for an abuse of discretion. United States v.


                                            2
              Case: 18-15249     Date Filed: 03/16/2020   Page: 3 of 14



Brown, 587 F.3d 1082, 1091 (11th Cir. 2009). Rule 404(b)(1) prohibits the

admission of prior-crime evidence “to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with [that] character.”

But prior-crime evidence is admissible for other purposes, “such as to prove

motive, intent, or absence of mistake.” United States v. Sanders, 668 F.3d 1298,

1314 (11th Cir. 2012); see also Fed. R. Evid. 404(b)(2). “To be admissible under

Rule 404(b), the evidence must be (1) relevant to one of the enumerated issues

other than the defendant’s character, (2) supported by sufficient evidence to allow

a jury to determine that the defendant committed the act, and (3) not unduly

prejudicial under the standard set forth in Rule 403.” United States v. Barron-Soto,

820 F.3d 409, 417 (11th Cir. 2016).

      Evidence is deemed relevant if “it has any tendency to make a fact

more . . . probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. We have recognized

that “[e]vidence of [a defendant’s] prior drug dealings is highly probative of intent

to distribute a controlled substance.” Barron-Soto, 820 F.3d at 417 (internal

quotation marks and citation omitted). We have also stated that “[o]ne factor to

consider in determining whether the evidence of prior acts is admissible to prove

intent is whether it appeared at the commencement of trial that intent would be a

contested issue,” United States v. Cardenas, 895 F.2d 1338, 1342 (11th Cir. 1990),


                                          3
              Case: 18-15249     Date Filed: 03/16/2020   Page: 4 of 14



and further, that a defendant “makes intent a material issue” by pleading not guilty,

United States v. Delgado, 56 F.3d 1357, 1365 (11th Cir. 1995). See also United

States v. Sterling, 738 F.3d 228, 238 (11th Cir. 2013) (“A defendant who enters a

not guilty plea makes intent a material issue which imposes a substantial burden on

the government to prove intent, which it may prove by qualifying Rule 404(b)

evidence absent affirmative steps by the defendant to remove intent as an issue.”

(quotation omitted)).

      While relevant evidence may be excluded under Rule 403 if the probative

value of that evidence “is substantially outweighed by a danger of . . . unfair

prejudice,” Fed. R. Evid. 403, that “is an extraordinary remedy to be used

sparingly,” Barron-Soto, 820 F.3d at 417. When performing Rule 403 balancing,

we “consider the strength of the government’s case on the intent issue absent the

proffered evidence of prior bad acts.” Cardenas, 895 F.2d at 1343. We have held

that where “the government [does] not have powerful proof” of intent absent the

prior-acts evidence, “the government’s need to introduce the testimony [cannot be]

questioned.” Id. at 1343–44.

      The district court should also consider the remoteness and similarity of the

prior offense to the present charge when making a Rule 403 decision. Id. at 1344;

see also Barron-Soto, 820 F.3d at 417–18. As to remoteness, a defendant faces “a

heavy burden in demonstrating an abuse of the court’s broad discretion in


                                          4
               Case: 18-15249    Date Filed: 03/16/2020    Page: 5 of 14



determining if an extrinsic offense is too remote to be probative.” United States v.

Matthews, 431 F.3d 1296, 1311 (11th Cir. 2005) (internal quotation marks and

citation omitted). We have upheld a district court’s admission of a conviction that

was 15 years old, deciding that it was still probative of knowledge and intent

because the defendant was “incarcerated until approximately seven years before

the [crime] at issue” in that case. Sterling, 738 F.3d at 239. As to the similarity of

the prior offense to the charged crime, we have held that “factual dissimilarities”—

such as a different amount or type of drugs—do not make admission of a prior

drug offense “unduly prejudicial.” Barron-Soto, 820 F.3d at 417–18; see also

Sterling, 738 F.2d at 238 (“A prior crime need not be factually identical in order

for it to be probative.”).

                                          B

       Here, the prior-conviction evidence was relevant to Manning’s intent.

Manning placed his intent at issue during his trial by conceding possession but

pleading not guilty. See Delgado, 56 F.3d at 1365. Because intent was a material

issue—indeed, the only issue—at trial, evidence of Manning’s 2004 convictions

was “highly probative” of his intent to distribute and thus relevant under Rule 401.

See Barron-Soto, 820 F.3d at 417; Fed. R. Evid. 401. Further, because Manning

stipulated to the existence of his 2004 convictions, there was sufficient evidence




                                          5
                Case: 18-15249     Date Filed: 03/16/2020    Page: 6 of 14



for the jury to conclude that Manning committed that crime. See Sanders, 668
F.3d at 1314–15.

         The prior-conviction evidence was also not unduly prejudicial under Rule

403. Manning’s prior drug convictions were “highly probative” of his intent in the

charged crime, see Barron-Soto, 820 F.3d at 417, and were even more probative

because the government’s case regarding Manning’s intent was mainly

circumstantial, see Cardenas, 895 F.2d at 1343–44. Although Manning’s

convictions were 13 years old at the time of the charged offense, he was released

from prison only four and a half years prior to his trial. See Sterling, 738 F.3d at

238–39. And while Manning’s prior convictions were not identical to the charged

offense, differences in the amount or type of drugs do not substantially prejudice a

defendant. See Barron-Soto, 820 F.3d at 417–18. Thus, Manning has not shown

that the prejudice of admitting his 2004 convictions outweighs their high probative

value.

         The district court therefore did not abuse its discretion in admitting

Manning’s 2004 convictions at trial.

                                            II

         Manning next argues that the district court plainly erred by not ordering a

new trial because of inappropriate remarks made by the prosecutor. Specifically,

Manning asserts that the prosecutor (A) improperly addressed Rule 404(b)


                                             6
               Case: 18-15249     Date Filed: 03/16/2020     Page: 7 of 14



evidence by emphasizing Manning’s prior drug convictions, (B) misrepresented

the law, and (C) improperly used his status as a government attorney to sway the

jury.

                                            A

        When a party fails to object to a prosecutor’s improper remarks at trial, “we

review only for plain error that is so obvious that failure to correct it would

jeopardize the fairness and integrity of the trial.” United States v. Merrill, 513
F.3d 1293, 1306–07 (11th Cir. 2008) (internal quotation marks and citation

omitted); see also United States v. Johnson, 694 F.3d 1192, 1195 (11th Cir. 2012)

(“[W]hen a defendant fails to raise an argument before the district court, we review

only for plain error.”). “To prevail under the plain error standard, an appellant

must show: (1) an error occurred; (2) the error was plain; (3) it affected his

substantial rights; and (4) it seriously affected the fairness of the judicial

proceedings.” United States v. Ramirez-Flores, 743 F.3d 816, 822 (11th Cir.

2014). “An error is ‘plain’ if controlling precedent from the Supreme Court or the

Eleventh Circuit establishes that an error has occurred.” Id.

        To show prosecutorial misconduct, a defendant must establish (1) that the

prosecutor’s remarks were improper and (2) that those remarks prejudiced his

substantial rights. Merrill, 513 F.3d at 1307. “A defendant’s substantial rights are

prejudicially affected when a reasonable probability arises that, but for the


                                            7
              Case: 18-15249     Date Filed: 03/16/2020    Page: 8 of 14



remarks, the outcome of the trial would have been different.” Id. (quotation

omitted). We review potentially improper remarks “in context.” United States v.

Stefan, 784 F.2d 1093, 1100 (11th Cir. 1986). During closing arguments, “a

prosecutor may not exceed the evidence,” but he “may state conclusions drawn

from the evidence.” United States v. Bailey, 123 F.3d 1381, 1400 (11th Cir. 1997).

Further, while a prosecutor may not “argu[e] credibility based on the reputation of

the government office,” he is entitled “to respond to arguments advanced by

defense counsel.” United States v. Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009)

(internal quotation marks and citation omitted).

                                          B

       Here, because Manning did not object to the prosecutor’s statements at trial,

his claim is subject to plain-error review. See Merrill, 513 F.3d at 1306–07.

Under that standard, Manning has not shown that the district court’s error was “so

obvious that failure to correct it would jeopardize the fairness and integrity of the

trial.” See id. (internal quotation marks and citation omitted).

      Turning first to the prosecutor’s remarks emphasizing that Manning was a

drug dealer, the prosecutor properly drew conclusions from the evidence before the

jury. See Bailey, 123 F.3d at 1400. The jury heard Manning testify that he had

sold marijuana, and further, Manning stipulated to his 2004 drug convictions. The

prosecutor also acknowledged—and the court instructed—that the jury could


                                           8
              Case: 18-15249      Date Filed: 03/16/2020    Page: 9 of 14



consider Manning’s prior drug dealings as evidence only of his intent to distribute,

not that he had acted in conformity with his prior bad acts. Even if we were to

conclude that the prosecutor’s remarks were improper, Manning cannot show that

the remarks prejudiced him. As we have explained, the jury had already heard

evidence of Manning’s prior drug dealing and convictions. And we’ve recognized

that “[b]ecause statements and arguments of counsel are not evidence, improper

statements can be rectified by the district court’s instruction to the jury that only

the evidence in the case be considered”—an instruction that the district court gave

at Manning’s trial. Lopez, 590 F.3d at 1256 (quotation omitted). Thus, Manning

has not demonstrated that the prosecutor’s remarks “jeopardize[d] the fairness and

integrity of the trial.” Bailey, 123 F.3d at 1400.

      Similarly, while the government concedes that the prosecutor misstated the

law with respect to the legality of dumping the cocaine in a lake, Manning has not

shown prosecutorial misconduct. In context, the prosecutor’s (incorrect) statement

that Manning could have thrown the cocaine in the lake without legal

consequences was only one of several examples the prosecutor gave to

demonstrate that Manning could have taken other steps to avoid keeping the

cocaine in his car if it was not his. See Stefan, 784 F.2d at 1100. Even if improper,

the government’s misstatement of the law did not prejudice Manning’s substantial

rights or change the outcome of the trial. See Merrill, 513 F.3d at 1306–07. The


                                           9
              Case: 18-15249     Date Filed: 03/16/2020   Page: 10 of 14



jury would still have heard the prosecutor’s argument that, if Manning’s version of

the story were true (that he did not intend to distribute the cocaine), other options

were available to him—such as calling the police or his probation officer—to

avoid being caught with the cocaine.

      Finally, as to the contention that the prosecutor improperly used his status as

a government lawyer, Manning has not shown prosecutorial misconduct or plain

error. Manning attempted to persuade the jury in his closing that the government

based its case on speculation. The government was entitled to respond to this

argument and did so by stating that Manning did not speak on behalf of the United

States. See Lopez, 590 F.3d at 1256. The prosecutor referring to a guilty verdict as

“just and fair” must be taken in the larger context of the prosecutor’s rebuttal,

which emphasized that both sides had presented their case in a “full and fair trial”;

that the jury should “make a fair and just verdict based on the evidence, and the

testimony, and [their] common sense”; and that only the jury had “the power and

the authority to make the call.” The record does not show that the prosecutor

attempted to persuade the jury based on the credibility of his position as a

government lawyer. See id. Even if we were to consider the prosecutor’s

statements to be improper, any “harm inflicted . . . was lessened by the jury’s

understanding that the prosecutor’s remarks were an invited response.” Stefan, 784
F.2d at 1100. Manning has not presented evidence suggesting that he would have


                                          10
             Case: 18-15249      Date Filed: 03/16/2020   Page: 11 of 14



prevailed but for the prosecutor’s statements and thus, he has not shown prejudice.

See Merrill, 513 F.3d at 1306–07.

                                          III

      Manning’s final argument is that his sentence was procedurally unreasonable

because the district court plainly erred in failing to consider the 18 U.S.C.

§ 3553(a) factors when it decided that Manning’s 30-month sentence for violating

his supervised release would be served consecutively to his 120-month sentence.

                                          A

      We review unpreserved challenges to procedural reasonableness for plain

error. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). But we

do not review invited error, which exists when a party’s statements or actions

“induce[] or invite[] the district court into making an error.” United States v. Love,

449 F.3d 1154, 1157 (11th Cir. 2006) (internal quotation marks and citation

omitted). “It is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party.” Id. (quotation

omitted). When “the doctrine of invited error applies . . . review is waived even if

plain error would result.” United States v. Frank, 599 F.3d 1221, 1240 (11th Cir.

2010).

      When imposing multiple sentences on a defendant, a district court has

discretion to impose those sentences concurrently or consecutively. 18 U.S.C.


                                          11
              Case: 18-15249     Date Filed: 03/16/2020    Page: 12 of 14



§ 3584(a). “Multiple terms of imprisonment imposed at different times” are

presumed to “run consecutively unless the court orders that the terms are to run

concurrently.” Id. The Sentencing Guidelines also state that “[a]ny term of

imprisonment imposed upon the revocation of . . . supervised release shall be

ordered to be served consecutively to any sentence of imprisonment that the

defendant is serving.” U.S.S.G. § 7B1.3(f). While a district court must consider

the 18 U.S.C. § 3553(a) factors when deciding whether multiple terms will run

concurrently or consecutively, 18 U.S.C. § 3584(b), it need not explicitly discuss

each factor. See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). “It

is sufficient that the district court considers the defendant’s arguments at

sentencing and states that it has taken the § 3553(a) factors into account.” United

States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009).

                                           B

      As an initial matter, it appears to us that Manning invited the alleged error

because his lawyer acknowledged that the Sentencing Guidelines called for a

consecutive sentence. During the sentencing hearing, Manning’s counsel stated

that his “understanding of the guidelines is that . . . whatever disposition is

imposed today, it’s required to be consecutive in nature.” At the end of the

hearing, the government asked the court whether Manning’s sentences would run

concurrently or consecutively. The court stated that they would run consecutively


                                           12
                  Case: 18-15249   Date Filed: 03/16/2020   Page: 13 of 14



and asked Manning’s counsel if he had any questions. He responded: “No sir. I

think the guidelines are straightforward on that.” Manning cannot attempt to

obtain reversal now on appeal because the district court imposed a consecutive

sentence. See Love, 449 F.3d at 1157.

       Even if we concluded that Manning did not invite the alleged error,

Manning’s procedural-reasonableness arguments would fail under plain-error

review, which applies here because Manning did not object at trial. See

Vandergrift, 754 F.3d at 1307. At the sentencing hearing, the district court

considered the § 3553(a) factors and heard the parties’ arguments. See Sanchez,
586 F.3d at 936. Manning has not identified controlling precedent that shows that

the district court erred by failing to explicitly state—a second time—that it

considered the § 3553(a) factors before imposing a consecutive sentence. Thus, he

has not demonstrated plain error. See Ramirez-Flores, 743 F.3d at 822.

                                         * * *

       In conclusion, the district court did not abuse its discretion in admitting

evidence of Manning’s prior convictions. The prosecutor’s remarks at trial were

not improper, and Manning has not shown plain error. As to the alleged

sentencing error, Manning invited it and, alternatively, has not demonstrated

procedural unreasonableness under plain-error review. We therefore affirm the

district court.


                                            13
    Case: 18-15249   Date Filed: 03/16/2020   Page: 14 of 14



AFFIRMED.




                              14